Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent Application Publication.: US 2018/0139210 A1 (Gideon et al.).

As Per Claim 1: Gideon et al. teaches: A system, comprising: an authentication device, comprising:
- at least one processing resource; and
- at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource to:
	(Gideon et al., Paragraph [0137], “Various embodiments of the disclosure may take the form of an entirely or partially hardware embodiment, an entirely or partially software embodiment, or a combination of software and hardware (e.g., a firmware embodiment). Furthermore, as described herein, 

- determine that a client device is authorized to connect to a network associated with the authentication device;
	(Gideon et al., Paragraph [0134], “FIG. 11 presents an example of a method 1100 for interaction between a client device 1110 and a beacon device 1120, according to one or more embodiments of the present disclosure. At block 1112, the client device 1110 and the beacon device 1120 (e.g., beacon device 104a or beacon device 104b) can establish a connection for wireless communication between such devices. At block 1114, the beacon device 1120 can determine if the client device is authorized for beacon device 1120. In response to a negative determination, at 1116, the beacon device 1120 can send, to the server device 1130, a notification or another type of indication of successful access activity. In response to a positive determination, at 1118, the beacon device 1120 can send, to the server device 1130, a 

- receive a request from the client device to instruct a security device to perform an action, wherein the request comprises a key;
	(Gideon et al., Paragraph [0097], “The memory 240 also can include A&I information 246 that includes multiple access keys 248 and card information 250. In some embodiments, the multiple access keys 248 can embody or can constitute a library of access keys available to an end-user of the mobile device. In addition, in one of such embodiments, the card information 250 can include a user profile for the end-user. In other embodiments, card information 250 may be absent. As mentioned, in one example, at least a first one (or, in some embodiments, each one) of the access keys 248 can be embodied in or can include an identification badge associated with an end-user of the client device 210. In addition, at least a second one of the access keys 248 can be embodied in or can include an access code for use in attempting access (and, ultimately, being granted access or denied access) to a zone in accordance with this disclosure.”).

- authenticate the key received from the request; and based on the determination that the client device is authorized to connect to the network, and
	(Gideon et al., Paragraph [0080], “In other aspects, the server device 160 also can permit adding and creating employees/users and define their access levels to zones. See, for example, FIG. 21. In addition, as is illustrated in FIG. 23, the server device 160 can permit creating roles for employees/users within an organization that leverages or otherwise utilizes the server devices in accordance with this disclosure. Similarly, as is illustrated in FIG. 25, the server device 160 can permit creating departments for 

- based on the authentication of the key, send a first signal to a network device, wherein the first signal instructs the network device to instruct the security device to perform the action.
	(Gideon et al., Paragraph [0069], “The server device 120a can send an access key associated with a zone to the communication address of the user device 110. For example, the access key can be associated with zone 102a. In some embodiments, the server device 120a can generate a first access key for zone 120a and a second access key for zone 102b, and can send the first access key and the second access key to the user device 110. Access keys in accordance with this disclosure can unlock respective locking devices associated respective zones. Thus, an access key can permit or otherwise facilitate access to a credentialed zone.”).

As Per Claim 2: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- based on the determination that the client device is authorized to connect to the network, prior to receiving the request, send the key to the client device.

	(Gideon et al., Paragraph [0067], “The user device 110 can send, to the server device 120a, the user information that includes a telephone number or another type of communication address (e.g., an email address) of the mobile computing device. As is illustrated in FIG. 1, the user device 110 and the server device 120a can be functionally via coupled to one or more wireless links 112, at least one of the network(s) 130, and one or more links 124. The server device 120a can receive such user information, and can generate a user profile using at least one of the user record associated with (e.g., that prompted transmission of) the activation code. In one aspect, the user profile can include the telephone number (or another type of communication address) of the user device 110. The server device 120a can utilize or otherwise leverage the interface unit 140 in order to retain a record of the user profile. Such a record can be retained in one or more memory devices 150 (collectively referred to as user repository 154. More specifically, the user profile can retained in one or more memory elements 151 (referred to as user profiles) which can embody or can constitute a database or another type of data structure.”).
	(Gideon et al., Paragraph [0068], “The server device 120a also can associate the access rule created for the user record that is associated with the generated user profile. Such an association can permit assigning or otherwise associating the access rule (which also may be referred to as access right in this disclosure) to the user device 110. In one embodiment, to associate the access rule with the user profile, the server device 120a can define a relationship between the user profile and the access rule. In 

As Per Claim 3: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- the network device comprises: at least one processing resource; and at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource to: receive the first signal from the authentication device; and based on the first signal, send a second signal to the security device, wherein the second signal instructs the security device to perform the action.
	(Gideon et al., Paragraph [0074], “As described herein, one or more server devices (e.g., server device 120a and/or server device 120b) can generate access keys can grant the access keys to the user device 110 or any other type of mobile computing device. In addition, the user device 110 can transmit first wireless signals and can receive second wireless signals according to one or more defined protocols of a radio technology. To that, in some embodiments, the user device 110 can include a radio having one 
	The beacon receives the first signal, the locking device is the security device that performs the action E.g. transition from a locked state to an unlocked state.

As Per Claim 4: The rejection of claim 3 is incorporated and further Gideon et al. teaches:
- based on the determination, by the authentication device, that the client device is authorized to connect to the network: receive the key from the authorization device; and prior to receiving the request, send the key to the client device.
	(Gideon et al., Paragraph [0058], “Exemplary embodiments of the present disclosure provide for an improved digital identification, networking, communication, and security system, devices, and methods. Embodiments of the disclosure can be utilized as a time-saving enterprise system including a multi-faceted mobile software application (“mobile app”) and a command and access control web app (“web app”). In various embodiments, the systems, devices, and methods may be configured as an “all-in-one” software application that may act as a comprehensive digital identification, networking, communication, and security system, as well as a communication, command, and control system.”).
	(Gideon et al., Paragraph [0067], “The user device 110 can send, to the server device 120a, the user information that includes a telephone number or another type of communication address (e.g., an email address) of the mobile computing device. As is illustrated in FIG. 1, the user device 110 and the server device 120a can be functionally via coupled to one or more wireless links 112, at least one of the network(s) 130, and one or more links 124. The server device 120a can receive such user information, and can generate a user profile using at least one of the user record associated with (e.g., that prompted transmission of) the activation code. In one aspect, the user profile can include the telephone number (or another type of communication address) of the user device 110. The server device 120a can utilize or otherwise leverage the interface unit 140 in order to retain a record of the user profile. Such a record can be retained in one or more memory devices 150 (collectively referred to as user repository 154. More specifically, the user profile can retained in one or more memory elements 151 (referred to as user profiles) which can embody or can constitute a database or another type of data structure.”).


As Per Claim 5: The rejection of claim 3 is incorporated and further Gideon et al. teaches:
- the second signal comprises a ZigBee-based signal.
	(Gideon et al., Paragraph [0083], “The client device 210 also can include a wireless scanning unit 208 that can generate pilot signals (e.g., beacon signals) that can be transmitted wirelessly, for example, by means of a radio unit 220 (also referred to as radio 220). To that end, the radio unit 220 can include one or more antennas 222 functionally coupled to a multi-mode communication processing unit 324. The rd Generation Partnership Project (3GPP) Universal Mobile Telecommunication System (UMTS); 3GPP Long Term Evolution (LTE); LTE Advanced (LTE-A); Wi-Fi protocols, such as those of the Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards; Worldwide Interoperability for Microwave Access (WiMAX); radio technologies and related protocols for ad hoc networks, such as Bluetooth or ZigBee; other protocols for packetized wireless communication; or the like). The multi-mode communication processing unit 224 also can process non-wireless signals (analogic, digital, a combination 

As Per Claim 6: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- the first signal comprises a Wi-Fi-based signal.
	(Gideon et al., Paragraph [0083], “The client device 210 also can include a wireless scanning unit 208 that can generate pilot signals (e.g., beacon signals) that can be transmitted wirelessly, for example, by means of a radio unit 220 (also referred to as radio 220). To that end, the radio unit 220 can include one or more antennas 222 functionally coupled to a multi-mode communication processing unit 324. The radio unit 210, via the multi-mode communication processing unit 224, can process the pilot signals according to one or more defined protocols of a radio technology. The radio technology can include, for example, 3G, Long Term Evolution (LTE), LTE-Advanced, 5G, IEEE 802.11, IEEE 802.16, Bluetooth, ZigBee, or near-field communication (NFC), or the like. At least one of the antenna(s) 222 can send wirelessly the processed pilot signals. As is illustrated in FIG. 3, in some embodiments, the radio unit 220 can include the antenna(s) 222, and one or more transmitters and one or more receivers, collectively referred to as transceiver(s) 310. In addition, the radio unit 220 can include a multiplexer/demultiplexer 320, a coder/decoder (codec) unit 330, and a modulator/demodulator (modem) unit 340. More specifically, in certain embodiments, the antenna(s) 222 can be embodied in or can include directional or omnidirectional antennas, including, for example, dipole antennas, monopole antennas, patch antennas, loop antennas, microstrip antennas or other types of antennas suitable for transmission of RF signals. In addition, or in other embodiments, at least some of the antenna(s) 222 can be physically separated to leverage spatial diversity and related different channel characteristics associated with such diversity. In rd Generation Partnership Project (3GPP) Universal Mobile Telecommunication System (UMTS); 3GPP Long Term Evolution (LTE); LTE Advanced (LTE-A); Wi-Fi protocols, such as those of the Institute of Electrical and Electronics Engineers (IEEE) 802.11 family of standards; Worldwide Interoperability for Microwave Access (WiMAX); radio technologies and related protocols for ad hoc networks, such as Bluetooth or ZigBee; other protocols for packetized wireless communication; or the like). The multi-mode communication processing unit 224 also can process non-wireless signals (analogic, digital, a combination thereof, or the like). While illustrated as separate blocks in the computing device 210, it should be appreciated that in certain embodiments, at least a portion of the multi-mode communication processing unit 224 and the communication unit 224 can be integrated into a single unit (e.g., a single chipset or other type of solid state circuitry).”).

As Per Claim 7: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- the security device comprises a ZigBee-enabled security lock.
	(Gideon et al., Paragraph [0059], “FIG. 1 presents an example of an operational environment 100 for identification and safety and access control in accordance with one or more embodiments of the disclosure. As is illustrated, the operational environment 100 can include a first zone 102a associated with a beacon device 104a. The first zone 102a can be embodied in or can include a defined region secured by a locking device 106a. The defined region can include a confined area indoors, a confined area outdoors, or a confined area that includes a combination of outdoors space and indoors space. The beacon device 

As Per Claim 8: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- determine that the key is the same as a key in at least one entry in a repository.
	(Gideon et al., Paragraph [0101], “As is illustrated in FIG. 4, the request message 430 can be sent to a server device 440 that includes one or more identification units 450 in accordance with this disclosure. The identification unit(s) 450 can be the same as or similar to the identification unit(s) 122a. In one instance, the server device 440 can receive the request message 430 and, in response, can determine that a user profile associated with the client device B 210b is present in a user repository (e.g., user repository 150; not shown in FIG. 4). In response, in one aspect, the server device 440 can generate a record of the exchange (which can be referred to as a card exchange record) and can retain such a record in a card exchange repository (not shown in FIG. 4). In another instance, the service device 440 can determine that 

As Per Claim 9: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- the key comprises at least one identification that is based on a location of the client device, an access code received by the client device, a facial recognition associated with a user, a location associated with a user, a date associated with a user, a time associated with a user, or a combination thereof.
	(Gideon et al., Paragraph [0097], “The memory 240 also can include A&I information 246 that includes multiple access keys 248 and card information 250. In some embodiments, the multiple access keys 248 can embody or can constitute a library of access keys available to an end-user of the mobile device. In addition, in one of such embodiments, the card information 250 can include a user profile for the end-user. In other embodiments, card information 250 may be absent. As mentioned, in one example, at least a first one (or, in some embodiments, each one) of the access keys 248 can be embodied in or can include an identification badge associated with an end-user of the client device 210. In addition, at least a second one of the access keys 248 can be embodied in or can include an access code for use in attempting access (and, ultimately, being granted access or denied access) to a zone in accordance with this disclosure.”).

As Per Claim 10: The rejection of claim 1 is incorporated and further Gideon et al. teaches:
- key comprises at least one value that changes after a predetermined time period.

	(Gideon et al., Paragraph [0068], “The server device 120a also can associate the access rule created for the user record that is associated with the generated user profile. Such an association can permit assigning or otherwise associating the access rule (which also may be referred to as access right in this disclosure) to the user device 110. In one embodiment, to associate the access rule with the user profile, the server device 120a can define a relationship between the user profile and the access rule. In addition or in another embodiment, to associate the access rule with the user profile, the server device 120a can update the user profile to include the access rule. The server device 120a also can generate an access key indicative of a unique user identifier associated with the user profile. As such, the access key itself is unique. In some embodiments, the access key can be embodied in or can include one of a linear barcode or a matrix barcode (e.g., a QR code). In other embodiments, the access key can be embodied in or can include a unique code that can correspond to a radio technology that the user device 110 can utilized to transmit the unique code. In one example, the unique code can correspond to a code to be transmitted by means of Bluetooth radio technology. In another example, the unique code can correspond to a code to be transmitted by means of near field communication (NFC) radio technology. The disclosure is not limited to Bluetooth or NCF radio technologies, and the access key can be embodied 
	Specified end time.

As Per Claim 11: Claim 11 is substantially a restatement of the system of claim 1 as a method and is rejected under substantially the same reasoning.

As Per Claim 12: The rejection of claim 11 is incorporated and further claim 12 is substantially a restatement of the system of claim 2 as a method and is rejected under substantially the same reasoning.

As Per Claim 13: The rejection of claim 11 is incorporated and further claim 13 is substantially a restatement of the system of claim 5 as a method and is rejected under substantially the same reasoning.

As Per Claim 14: The rejection of claim 11 is incorporated and further claim 14 is substantially a restatement of the system of claim 4 as a method and is rejected under substantially the same reasoning.

As Per Claim 15: The rejection of claim 11 is incorporated and further claim 15 is substantially a restatement of the system of claim 7 as a method and is rejected under substantially the same reasoning.

As Per Claim 16: The rejection of claim 11 is incorporated and further claim 16 is substantially a restatement of the system of claim 8 as a method and is rejected under substantially the same reasoning.

As Per Claim 17: The rejection of claim 11 is incorporated and further claim 17 is substantially a restatement of the system of claim 9 as a method and is rejected under substantially the same reasoning.

As Per Claim 18: The rejection of claim 11 is incorporated and further claim 18 is substantially a restatement of the system of claim 10 as a method and is rejected under substantially the same reasoning.

As Per Claim 19: Gideon et al. teaches: An article comprising at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource to:

- determine that a client device is authorized to connect to a network;
	(Gideon et al., Paragraph [0134], “FIG. 11 presents an example of a method 1100 for interaction between a client device 1110 and a beacon device 1120, according to one or more embodiments of the present disclosure. At block 1112, the client device 1110 and the beacon device 1120 (e.g., beacon device 104a or beacon device 104b) can establish a connection for wireless communication between such devices. At block 1114, the beacon device 1120 can determine if the client device is authorized for beacon device 1120. In response to a negative determination, at 1116, the beacon device 1120 can send, to the server device 1130, a notification or another type of indication of successful access activity. In response to a positive determination, at 1118, the beacon device 1120 can send, to the server device 1130, a notification or another type of indication of denied access activity. At 1120, the server device 1130 can send an access notification or another type of indication to the client device 1110. At block 1122, the client device 1110 can present one or more visual elements indicative of access activity.”).

- receive, from the client device, a request to instruct a security device to perform an action, wherein the request comprises the key;
	(Gideon et al., Paragraph [0097], “The memory 240 also can include A&I information 246 that includes multiple access keys 248 and card information 250. In some embodiments, the multiple access 

- authenticate the key received from the request;
	(Gideon et al., Paragraph [0080], “In other aspects, the server device 160 also can permit adding and creating employees/users and define their access levels to zones. See, for example, FIG. 21. In addition, as is illustrated in FIG. 23, the server device 160 can permit creating roles for employees/users within an organization that leverages or otherwise utilizes the server devices in accordance with this disclosure. Similarly, as is illustrated in FIG. 25, the server device 160 can permit creating departments for employees/users within an organization that leverages or otherwise utilizes the server devices in accordance with this disclosure. Further as describe herein, the server device 160 can permit or otherwise facilitate zone creation and defining zone access rights. In addition, the server device also can permit, via at least a user interface, editing company settings and/or adding new managers authorized to operate the web app. Further, in some aspects, as is illustrated in FIGS. 28-27, the server device 160 can permit or otherwise facilitate sending messages to employees/clients mobile devices directly via SMS text message. Furthermore, as is also illustrated in FIGS. 27-28, the sever device 160 can generate access key for new user devices. Upon or Once a new user's profile has been created, the manager may send the access code to that individual's mobile device, activating all of their access keys to specified zones.”).

- based on the determination that the client device is authorized to connect to the network, and based on the authentication of the key:
	(Gideon et al., Paragraph [0069], “The server device 120a can send an access key associated with a zone to the communication address of the user device 110. For example, the access key can be associated with zone 102a. In some embodiments, the server device 120a can generate a first access key for zone 120a and a second access key for zone 102b, and can send the first access key and the second access key to the user device 110. Access keys in accordance with this disclosure can unlock respective locking devices associated respective zones. Thus, an access key can permit or otherwise facilitate access to a credentialed zone.”).

- receive, at a network device, a first signal to instruct the network device to instruct the security device to perform the action, and
- send, by the network device, a second signal to instruct the security device to perform the action.
	(Gideon et al., Paragraph [0074], “As described herein, one or more server devices (e.g., server device 120a and/or server device 120b) can generate access keys can grant the access keys to the user device 110 or any other type of mobile computing device. In addition, the user device 110 can transmit first wireless signals and can receive second wireless signals according to one or more defined protocols of a radio technology. To that, in some embodiments, the user device 110 can include a radio having one or more antennas and a communication processing unit. The one or more antennas can receive the second wireless signals, and the communication processing unit can processes the second wireless signals. In some aspects, the communication processing unit can convert analog signals associated with the second wireless signals into digital signal that can be further processed by the user device 110. Similarly, the communication processing unit can process digital signals to generate the first wireless signals, and the one or more antennas transmit the first wireless signals. In some instances, the user device 110 can attempt to enter zone 102a. To that end, in one aspect, the user device 110 can be proximate to the beacon device 104a and can initiate the establishment of a connection with the beacon device 104a. After or upon establishing the connection, the user device 110 can send an access key associated with the zone 102a to the beacon device 104. The beacon device 104a can process the access key (e.g., apply access logic) or can send the access key to the server device 120a or another device to process the key. In some instances, after or upon the access key is processed, the beacon device 104 can determine that access to zone 102a is to be granted. In response, the beacon device 104 can cause the locking device 106a to transition from a locked state to an unlocked state. The beacon device 104 also can send, to the server device 120a, for example, an indication of granted entry to zone 102a. The server device 120a can receive the indication of granted entry to zone 102a and, in some embodiments, can retain such an indication in the access record repository 152. In other embodiments, the server device 120a can generate a record of access granted by using the indication, and can retain the record in the access record repository. The record can include a timestamp indicative of a date and/or time of the denial of entry; an identifier for zone 102; an identifier of the user device 110 or a user profile associated with the user device; a combination thereof; or the like.”).
	The beacon receives the first signal, the locking device is the security device that performs the action E.g. transition from a locked state to an unlocked state.

As Per Claim 20: The rejection of claim 15 is incorporated and further Gideon et al. teaches:
- the first signal comprises a Wi-Fi-based signal, and the second signal comprises a ZigBee-based signal.
rd Generation Partnership Project (3GPP) Universal Mobile Telecommunication System (UMTS); 3GPP Long Term Evolution (LTE); LTE Advanced (LTE-A); Wi-Fi protocols, such as those of the Institute of Electrical 
	Gideon et al.’s beacon can be set up using multiple different wireless communication standards for different connections. Wi-Fi-and ZigBee signals are specifically enumerated in Gideon et al.’s known variations.

Additional Cited Art
	United States Patent Application Publication No.: US 2020/0202647 A1 (Zhong et al.) is another system of access control that makes use of ZigBee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434